Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-16 are pending. Claims 1-16 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 04/21/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The objection to the specification and drawing, in the non-final mailed 01/21/2021 are withdrawn. The amendments to the specification and drawing have overcome the objections.
The 112(b) rejection of claims 1-15, concerning the phrase “substance in the gas feed”, in the non-final mailed 01/21/2021 is withdrawn. The word “substances” was deleted.
The 112(b) rejection of claims 1-15, concerning the phrase “% by weight”, in the non-final mailed 01/21/2021 is withdrawn. Upon further consideration, the rejection has been withdrawn. 
The 103(a) rejection of claims 1-13 over ‘235 (US Patent 8,450,235, Patent date 05-2013. Cited in the Written Opinion for PCT/EP2018/060255 as reference D1) and 
	The 103(a) rejection of claim 14 over ‘235 (US Patent 8,450,235, Patent date 05-2013. Cited in the Written Opinion for PCT/EP2018/060255 as reference D1) and ‘529 (EP2886529 Published 06-2015) as applied to claims 1-13 and in further view of ‘861 (WO2015/043861, Published 04-2015), in the non-final mailed 01/21/2021 is withdrawn. The claim amendments have overcome the rejection of record.

	Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is ‘235 (US Patent 8,450,235, Patent date 05-2013). 
235 teaches (Example 7) the continuous oxidative esterification of methacrolein (MAL) (36.7%) with methanol (MeOH) and O2 to produce methyl methacrylate (MMA) in the presence of a gold catalyst, within a stainless steel reactor (instant reactor system comprising a reactor).
Concerning the relationship of the steady-state molar ratio of MeOH/MAL in the reactor to the steady-state molar ratio of the substances in the gas feed, applicant by their own admission calculates these ratios to be 14.7 and 4.36 respectively (See instant specification page 2 lines 24-28). Upon dividing 14.7 by 4.36, one arrives at the 3.37.
235 teaches (Example 7) an outlet oxygen concentration of 4.0% by volume.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.G.D/Examiner, Art Unit 1622     



/JAFAR F PARSA/Primary Examiner, Art Unit 1622